     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                   )   Case No. 20CV1818-MMA-MSB
                                                   )
10                           Plaintiff,            )
11                                                 )   NOTICE OF MOTION OF DOUGLAS
                                                   )   M. WADE AND THE LAW OFFICES
                             v.
12                                                 )   OF DOUGLAS M. WADE TO
                                                   )   WITHDRAW AS COUNSEL FOR
13     CISSY STEELE AKA CISSY GERALD;              )   DEFENDANT CISSY STEELE
       DIABOLIC VIDEO PRODUCTIONS,                 )
14     INC; BLACK ICE LTD; ZERO                    )   Date: June 7, 2021
       TOLERANCE ENTERTAINMENT,                    )   Time: 2:30 p.m.
15     INC.; THIRD DEGREE FILMS; AND               )   Dept.: 3D
16     ELEGANT ANGEL, INC.                         )   Judge: Hon. Michael M. Anello
                                                   )
17                                                 )   Complaint Filed: September 15, 2020
                             Defendant.
                                                   )   Trial Date: NDS
18                                                 )
       __________________________________          )
19
20             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21             PLEASE TAKE NOTICE that on June 7, 2021 at 2:30 p.m., or as soon thereafter as
22   the matter may be heard, in the courtroom of the Honorable Michael M. Anello, United
23   States District Judge for the Southern District Court of the Southern District of California,
24   located at 333 West Broadway, San Diego, California, Douglas M. Wade and the Law
25   Offices of Douglas M. Wade, LLC shall request leave of Court, pursuant to California
26   Rule of Professional conduct Rule 1.16 to withdraw as counsel for Defendant Cissy
27   Steele.
28
                                                  1
00     NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                 STEELE
1          This Motion is made pursuant to Federal Rule of Civil Procedure 7(b), and is
2    based on this Notice and the supporting Memorandum In Support Of Motion To
3    Withdraw, the Declaration of Douglas M. Wade in support hereof, the pleadings and
4    papers on file herein, the record to date in this matter, and upon such other matters as
5    may be presented to the Court at the time of the hearing.
6
7    Dated: April 30, 2021                LAW OFFICES OF DOUGLAS M. WADE
8
9                                         s/Douglas Wade______________________
                                          Douglas M. Wade
                                          Counsel for Defendant, Cissy Steele
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
00     NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                 STEELE
